 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    SAM VAGLE,                                       Case No. 1:18-cv-01321-LJO-JLT
12                   Plaintiff,                        ORDER CLOSING THE ACTION AS TO
                                                       SHADOW EMERGENCY PHYSICIANS
13           vs.                                       ONLY
14    TRANSWORLD SYSTEMS INC. et al.,                  (Doc. 21)

15                   Defendants.
16

17          The plaintiff has filed a notice of voluntary dismissal as to Shadow Emergency Physicians

18   PLLC. (Doc. 21) This defendant has not appeared in this action. Thus, according to Fed. R.

19   Civ.P. 41, the dismissal is effective without an order of the Court. Wilson v. City of San Jose,

20   111 F.3d 688, 692 (9th Cir. 1997). Therefore, the Clerk of the Court is DIRECTED to close this

21   action as to Shadow Emergency Physicians PLLC only.

22

23
     IT IS SO ORDERED.
24

25      Dated:     June 14, 2019                               /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
26
27

28
